Opinion op the Court by
Judge Nunn
Reversing.
In this action to recover on a note executed in consideration for a conveyance of land, and to enforce a. purchase money lien for the payment thereof, the court-erred in adjudging that the stipulated interest in excess of 6% was usurious. In the meaning of the statute it was. *397not a transaction for the loan or forbearance of money. Gruell v. Smalley, 1 Duvall, 358; Tousey v. Robinson, 1 Met., 663; Eddy v. Northup, 15 Ky. L. R., 434 ; 23 S. W., 3531; McCann’s Exr. v. Bell, 79 Ky., 113; Watts v. National Building & Loan Assn., 102 Ky., 29 Berry v. Walker, 9 B. Mon., 464.
The judgment is reversed with directions to enter judgment for the amount of the-note and interest suedL on, and enforce the lien on the land described in the; judgment.